     ,{
          /

              '    '1$,.
                                                                                                                                                                           i
              AO 245B (Rev. 02/08/2019) Judgment in a Criminal Petty Case (Modified)                                                                          Page 1 oft



                                                               UNITED STATES DISTRICT COURT
                                                                         SOUTHERN DISTRICT OF CALIFORNIA

                                        United States of America                                      JUDGMENT IN A CRIMINAL CASE
                                                                                                      (For Offenses Committed On or After November I, 1987)
                                                               v.

                                               Reyes Cruz-Ocampo                                      Case Number: 3:19-mj-21718

                                                                                                      David L Baker
                                                                                                      Defendant's Attorney


              REGISTRATION NO. 84820298
              THE DEFENDANT:
               IZI pleaded guilty to count(s) 1 of Complaint
                                                                     ---~----------------------~
                  D was found guilty to count(s)
                    after a plea of not guilty.
                    Accordingly, the defendant is adjudged guilty of such count(s), which involve the following offense(s):
              Title & Section                              Nature of Offense                                                            Count Number(s)
              8:1325                                       ILLEGAL ENTRY (Misdemeanor)                                                  1

                  D The defendant has been found not guilty on count(s)
                                                                                              ------------------~
                  D Count(s)                                                                           dismissed on the motion of the United States.

                                                          IMPRISONMENT
                     The defendant is hereby committed to the custody of the United States Bureau of Prisons to be
              imprisoned for a term of:

                                                     ®TIME SERVED                               D                                           days

                  IZI      Assessment: $10 WAIVED IZI Fine: WAIVED
                  IZI      Court recommends USMS, ICE or OHS or other arresting agency return all property and all documents in
                  the      defendant's possession at the time of arrest upon their deportation or removal.
                   D       Court recommends defendant be deported/removed with relative,                          charged in case


                       IT IS ORDERED that the defendant shall notify the United States Attorney for this district within 30 days
                  of any change of name, residence, or mailing address until all fines, restitution, costs, and special assessments
                  imposed by this judgment are fully paid. If ordered to pay restitution, the defendant shall notify the court and
                  United States Attorney of any material change in the defendant's economic circumstances.

                                                                                                    Wednesda~ril   24, 2019
I                                                                                                 Date oflmposition of Sentence
'l                                                        /'
I                                          /
                                            -~~--;;-"'"
                                       __,/_,
                  Received         ~..-"'--.., ·

ti
                                DUSM        -
                                                                            Fil.ED
\i
1:
                                                                             APR 2 4 2019
I
                  Clerk's Office Copy                                 CLERK, U.S. DISTRICT COURT                                                   3:19-mj-21718
                                                                    SOUTHERN DISTRICT OF CALIFORNIA
                                                                    BY                      DEPUTY
                                                                         ·-------·--~---·-------
